PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_JUD_01_PO_01_EN.txt. 255

DISSENTING SEPARATE OPINION
BY BARON ROLIN-JAEQUEMYNS.

(Translation. |

The undersigned feels obliged shortly to indicate, in accord-
ance with the right conferred upon him by Article 57 of the
Statute and Article 62 of the Rules of Court, the reasons for
which he dissents from the judgment delivered this day, in
which the Court has decided by a majority to overrule the
preliminary objection raised by the Lithuanian Government in
regard to the last two questions (5 and 6) of the application
instituting proceedings of the four Applicant Powers, whereby
the Court was asked to say:

“(5) whether, in the circumstances in which it took place,
the appointment of the Directorate presided over by M. Simai-
‘tis is in order ;

(6) whether the dissolution of the Diet, carried out by
the Governor of the Memel Territory on March 2and, 1032,
when the Directorate presided over by M. Simaitis had not
received the confidence of the Diet, is in order”. |

The undersigned holds that on the contrary this preliminary
objection is justified by the fact that the jurisdiction of the
Court to pass upon the above-mentioned points 5 and 6 can
only rest on Article 17 (para. 2) of the Convention of May 8th,
1924, between the four Applicant Powers and Lithuania,
and according to the terms of this provision the Court cannot
be called upon to decide questions of this kind unless such
questions have first been referred to the Council of the League
of Nations under the first paragraph of the same Article 17.

This view in no way implies that the two paragraphs of
Article 17 contemplate two successive phases of one and the
same procedure, as contended by the Lithuanian Government
in its Counter-Case of May 26th; 1032, referred to in the
Court’s judgment. Nor does it mean, as is said in the applica-
tion filed on the same date by the Lithuanian Government

16
DISSENTING OPINION BY BARON ROLIN-JAEQUEMYNS 256

in support of its preliminary objection, “that paragraph 2 of
Article 1x7 of the Convention of Memel regards a recourse to
the Permanent Court of International Justice as a procedure -
only to be employed after a failure of the procedure before
the Council of the League of Nations under paragraph 1 of the
same Article 17”. In the opinion of the undersigned, there is
nothing to prevent the two procedures instituted by Article 17
of the Convention of 1924 being pursued simultaneously
before the Council on the one hand and before the Court on
the other, providing that the Council is resorted to first.

The undersigned however agrees that the wording of Article 17
is not as definite as it might be on this point. But, in
view of the uncertainty which ensues therefrom, he feels that
he cannot do better than refer in regard to this point to an
opinion expressed, only two years after the signature of the
1924 Convention, by a Committee of Jurists constituted in
the course of the year 1926 by the Council of the League
of Nations, which opinion relates to the scope and working of
this Convention, in connection with certain difficulties which had
already arisen concerning the régime of the Memel Territory.

The authors of this report, which is dated September 3rd,
1926, and which was considered and approved by the Council
at its meeting on {September ;2oth of the same year, express
themselves as follows: |

“As regards an infraction of the Memel Convention, the
Council cannot intervene except at the instance of a govern-
ment member of the Council, and only in the case of a
difference of opinion between the Lithuanian Government and
one of the Principal Allied Powers members of the Council
can such a dispute be brought before the Court of Justice...”

But this method of procedure has not been followed by the
Principal Allied Powers, members of the Council, ie. by the
four Applicant Governments, in so far as concerns points 5
and 6 of their application. They have not waited until these
questions had been submitted to the Council, as thé question
of the dismissal of M.. Béttcher, the President of the Director-

17
DISSENTING OPINION BY BARON ROLIN-JAEQUEMYNS 257

_ate—to which points 1 to 4 of the application refer—had

been; nor have they themselves brought the questions set out
in points 5 and 6 before the Council, as they might have
done, and they have submitted these two questions direct to
the Court, asking it, not to decide a dispute or a difference
of opinion, but simply to express an opinion on certain acts of
the Lithuanian Government. |

It is true that it is stated in the Court’s judgment that in
view of the circumstances in. which the Jurists’ report was
submitted, that report only envisages the question between
what Parties a difference must exist in order that it may be
brought before the Court under Article 17, -paragraph 2, of
the Convention, and the judgment reproduces in this connec-
tion the latter part of the passage in the above-mentioned
report observing that the Lithuanian Government has specially
adduced the French text of that report. This text states
categorically that after the intervention of the Council, a dif-
ference must subsist in order to render it possible for the
four Powers to have recourse to the Court, whereas the English
text only makes of the existence of a dispute the condition
for recourse to the Court. But no matter whether it is a
question of a dispute which swbsisis or which exists, the Jur-
ists’ report nevertheless clearly indicates, in its interpretation
of Article 17 of the Convention, that in the event of an
infraction of the Convention, the matter must first be brought
before the Council, and that ‘‘only in the case of a difference
of opinion (s'il subsiste une différence d'opinions) between the
Lithuanian Government and one of the Principal Allied
Powers, members of the Council, can such a dispute be brought
before the Court....”.. Accordingly, the matter must have
been brought before the Council and a difference of opinion
must subsist or exist thereafter between the Lithuanian Govern-
ment and the four Powers in order to enable the latter to
have recourse to the Court. |

But it is precisely these conditions which have not been
fulfilled in the two cases dealt with by the Court’s judgment, .
and for this reason the undersigned considers that the Court
should have upheld the objection to its jurisdiction raised by
the Lithuanian Government in respect of the last two points

18
DISSENTING OPINION BY BARON ROLIN-JAEQUEMYNS 258

(5 and 6) of the application of the four Applicant Govern-
ments, and he is therefore unable to concur in the judgment
of the Court overruling this objection. |

At the same time, the undersigned feels that it is useful
to point out that the action of the four Governments is
calculated to lead the Court to intervene in a mere divergence
of views, without any legal dispute, in the proper sense of the
term, having as yet arisen therefrom, which would justify the
Court in giving a decision in conformity with Articles 13 and 14
of the Covenant of the League of Nations, in accordance with
Article 17 of the Convention of 1924 and in accordance with
that which is expressly laid down in Article 36 of the Court’s
Statute. The attention of the Court may, moreover, be called
to these particular questions during the deliberations on the
merits of the above-mentioned points 5 and 6.

(Signed) ROLIN-JAEQUEMYNS.
